DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, see pg. 6, with respect to the Claim Rejections Under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) of claim 14 has been fully considered. The rejection has been withdrawn in view of the cancellation of the claim. However, the amendment to claim 1 raises new 112 issues as conveyed below. 
Applicant’s arguments, see pgs. 6-10, with respect to the Claim Rejection Under 35 U.S.C. § 103 of claims 1, 5, 8, and 15 by Chang et al. (“Comparison of Shear-Wave and Strain Ultrasound Elastography in the Differentiation of Benign and Malignant Breast Lesions”) in view of Zhao et al. (US 2016/0262706), Tanigawa (CN 10252559, whereupon US 2012/0133663 is relied on as a US equivalent), Lee et al. (US 2016/0249883), and Wang et al. (US 2014/0170741) as evidenced by and Radiology Key (“Combination of Shear Wave and Strain Elastography”), claims 2,6, and 9 by Chang, Zhao, Tanigawa, Lee, and Wang and further in view of Tabaru (US 2013/0317361), and claims 16-18 by Chang, Zhao, Tanigawa, Lee, and Wang and further in view of Henni et al. (US 2013/0174666) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities: the abbreviations “ALT value, AST value, and yGTP value” should be defined in their first instance of the claims.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8-9, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the first score value is a fibrosis score value and the second score value is an inflammation score value, wherein the first score value and the second score value are determined using an age value, abdominal circumference value, and body mass index value of the living body, a mean value and interquartile range value from the elasticity measurement according to the second method, a mean value and standard deviation value from the elasticity measurement according to the first method, and an ALT value, AST value, and yGTP value of the blood data.” However, the specification does not provide sufficient details to convey to one of ordinary skill in the art how to distinguish between the first and second score values. In particular, there is insufficient description as to how the parameters provided are combined to determine the first score value corresponding to a fibrosis score value, and how the same parameters are combined to determine the second score value corresponding to an inflammation score value. In other words, the applicant has not disclosed sufficient detail on the specifications of the factor of each of the parameters in determining the first score value (i.e., fibrosis score value) and second score value (i.e., inflammation score value) to distinguish the first and second score values from each other. The description in paragraphs [0086] – [0090] (paragraphs numbered as in Applicant’s pre-grant publication US 2019/0183461) provide information regarding equations for determining said first and second score values (i.e., fibrosis and inflammation score values, respectively) including the claimed variables and several coefficients, but do not further explain how the values of the coefficients [Fx] and [Ax] are different to result in different score values. For this reason, one of ordinary skill in the art would not be apprised of how to calculate a first and second score for fibrosis and inflammation, respectively. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-9, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the first score value and the second score value are determined using an age value, abdominal circumference value, and body mass index value of the living body, a mean value and interquartile range value from the elasticity measurement according to the second method, a mean value and standard deviation value from the elasticity measurement according to the first method, and an ALT value, AST value, and yGTP value of the blood data.” However, it is unclear how a mean value and standard deviation value are obtained from the first elastic measurement and how the mean value and interquartile range value are obtained from the first elasticity measurement and second elasticity measurement. Specifically, in the current rendering of the text, the “elasticity measurement” implies only a single measurement, in which case the calculation of the standard deviation and interquartile range is not obtainable. 
Further, the first and second score values, which correspond to “a fibrosis score value” and “an inflammation score value”, respectively are both calculated using “an age value, abdominal circumference value, and body mass index value of the living body, a mean value and interquartile range value from the elasticity measurement according to the second method, a mean value and standard deviation value from the elasticity measurement according to the first method, and an ALT value, AST value, and yGTP value of the blood data.” However, it is unclear how the inclusion of these parameters differs between the calculation of the first score value and second score value. In other words, since the fibrosis score value and inflammation score value both include all of the same claimed parameters, without information as two how the factoring of these parameters differs between the values, one of ordinary skill in the art would not be apprised of how to distinguish between them. 
For at least these reasons, claim 1 and its dependents are indefinite.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Comparison of Shear-Wave and Strain Ultrasound Elastography in the Differentiation of Benign and Malignant Breast Lesions”) in view of Zhao et al. (US 2016/0262706),  Tanigawa (CN 10252559, of which US 2012/0133663 is relied upon for citation purposes as a US equivalent), Lee et al. (US 2016/0249883), Wang et al. (US 20140170741, as cited by Applicant), and Cales et al. (US 2017/0032099) as evidenced by Radiology Key (“Combination of Shear Wave and Strain Elastography”). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Chang teaches an ultrasonic diagnostic device comprising a first processor configured to perform elasticity measurement according to a first method and elasticity measurement according to a second method based on data obtained by transmission/reception of an ultrasonic wave: “Conventional B-mode ultrasound and strain elastography images were obtained using a scanner (EUB-8500, Hitachi Medical) with a 6- to 14-MHz linear transducer, and shear-wave elastography images were obtained using an ultrasound system (Aixplorer, SuperSonic Imagine) with a 7.5- to 15-MHz linear transducer” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348). The EUB-8500 and Aixplorer each constitute an ultrasonic diagnostic device for performing elasticity measurement by strain elastography (i.e., a first method) and shear wave elastography (i.e., a second method). Obtaining ultrasonic data by transmission/reception of an ultrasonic wave is inherent to ultrasonic diagnostic devices. 
Chang also teaches (1) wherein the first processor performs the elasticity measurement according to the first method based on data in the first region of interest in the elasticity measurement according to the first method, and (2) wherein the first processor performs the elasticity measurement according to the second method based on data in the second region of interest in the elasticity measurement according to the second method after the elasticity measurement according to the first method. First, “evaluation of elasticity score on strain elastography was performed by the radiologists at the same time when elasticity images were obtained” wherein “elasticity scores on strain elastography (on a 5-point scale) were prospectively assigned when the images were obtained, according to the degree of strain in the hypoechoic lesion and without histologic information” inherently in the region of interest applied previously (first paragraph on page W349). Second, “Quantitative elasticity values on shear-wave elastography were measured…at the area that showed maximum stiffness in the lesion on a color map provided by the shear-wave elastography system,” wherein “the mean elasticity value in terms of the Young modulus (in kilopascals) and SD were measured and recorded in all cases by using a 2-mm2 region of interest placed by a radiologist on the stiffest portion of the lesion, including immediately adjacent stiff tissue or halo” (last paragraph on page W348). Further, with respect to performing the elasticity measurement according to the second method (i.e., shear wave elastography), Chang also teaches its occurrence after the elasticity measurement according to the first method: “After B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient” (first paragraph of the ‘Ultrasound Examinations’ section pg. W348), wherein “evaluation of elasticity score on strain elastography was performed by the radiologist at the same time when elasticity images were obtained” (first paragraph on pg. W349). Therefore, strain elastography measurement is performed before the shear wave elastography measurement.  
Further, Chang teaches a second processor configured to set a first region of interest corresponding to the elasticity measurement according to the first method and a second region of interest corresponding to the elasticity measurement according to the second method in the last two paragraphs of the ‘Ultrasound Examinations’ section on page W348: For shear-wave elastography, “the size of each region of interest box was 2.5 × 1.5 cm by default, with a maximal size of 3 × 2.5 cm,” while for strain elastography, “the top of the region of interest on elastography images was set to include the subcutaneous fat, and the bottom of the region of interest was set to include the pectoral muscle.” The EUB-8500 and Aixplorer systems utilized by Chang meet the requirement of “a CPU, a processor or a memory and software (program) to prescribe the operation of the CPU, the processor or the like” (applicant specification [0031]). 
Chang further teaches a third processor configured to form a first display image corresponding to the elasticity measurement according to the first method and a second display image corresponding to the elasticity measurement according to the second method as indicated by the plurality of strain elastography images (Figs. 2B (left), 3B (left), and 4B (left)) and shear wave elastography images (Figs. 2A (top), 3A (top), and 4A (top)) including their respective regions of interest. As for the interpretation of the region of interest setting unit, the display image forming unit as described by the applicant’s specification in [0031] includes the image forming capabilities of the EUB-8500 and Aixplorer systems to form a first display image according to the first method based on data in the first region of interest and a second display image according to the second method. 
Chang further teaches forming a first marker corresponding to a first region of interest and a second marker corresponding to a second region of interest. Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing and measuring strain elastography on a first marker – that may represent the entire first region of interest – in the first image is completed, the second method is necessarily started in order to display a second image based on a second marker – or second region of interest – dependent on the first region of interest, wherein the first region of interest is also displayed on the second image.
However, in regard to the first processor, Chang does not teach wherein the first processor specifies a measurement value from the elasticity measurement according to the second method as satisfying a rejection condition. It is noted that the second method corresponds to shear wave elastography as previously stated via Chang (last paragraph on page W348). Zhao is relied on instead as it share a technical field with the instant application by disclosing “systems and methods for measuring shear wave speed in a medium” ([0003]). Specifically, Zhao teaches “filtering out the low spatial frequency (k) values for the propagating waves…by setting a lower limit on the values of kl for each frequency fc such that speeds above c=fc/kl (i.e., kr<kl) are eliminated. Similarly, an upper limit of ku can be set for each frequency fc such that waves with speed below c=fc/ku (i.e., kr>ku) are eliminated” ([0053]). Thus a lower or upper rejection condition may be set to eliminate low or high propagation speeds, respectively, which correspond to a measurement value from the elasticity measurement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of Chang with the filtering of Zhao in order to “reduce the effects of the out-of-plane shear waves that are measured as waves with a high biased speed” or “remove false ‘wave motions’ caused by body motion or other unwanted interference during shear wave data acquisitions” (Zhao [0053]). 
With respect to the second processor, Chang, nor its modification with Zhao, does not teach wherein the second processor has an interlocking setting function of changing a setting position of the first region of interest and the second region of interest in accordance with change of the setting position of the other region of interest, wherein the setting position is changed before determining the elasticity measurement according to the first method. Instead, Tanigawa is relied upon, which teaches a medical display apparatus for displaying elastic images of biological tissue, sharing a technical field of invention with the instant application. 
Tanigawa specifically discloses that “the display image control unit 66 allows the display unit 7 to display medical images G1, G2 and G3 as shown in Fig. 5,” wherein “the medical image G1 includes a B-mode image BG, the medical image G2 includes a combined image of a B-mode image BG and an ultrasound elastic image UEG, and the medical image G3 includes a combined image of an MRI elastic image MEG and the ultrasound elastic image UEG” ([0056]). Further, “the ultrasound elastic image UEG is displayed within the region of interest R1 set to the B-mode image BG and the region of interest R2 set to the MRI elastic image MEG,” wherein “R1 and R2 are set so as to take the same position and range in the biological tissue. The regions of interest R1 and R2 are set by allowing the operator to manipulate the operation unit 8” and such that “when either one of the regions of interest R1 and R2 is set, the other thereof is set to the same position at its set position and biological tissue. When the region of interest R1 is set at the B-mode image BG, for example, the region of interest R2 is set to the MRI elastic image MG so as to take the same position at the position to which the region of interest R1 is set and the biological tissue.” While Tanigawa discloses an MRI elastic image MEG as “an embodiment of second elasticity display data” ([0055]), the association between the regions of interest R1 and R2 is applicable to elastic images of biological tissue wherein both images are obtained via ultrasonic wave transmission/reception, since “incidentally, the medical images G1 through G3 are images about the same section in the biological tissue, and the regions of interest ROI1 and ROI2 are set to the same position in the biological tissue” ([0061]). Since Tanigawa discloses obtaining the images and setting of ROI as described by the flowchart of Fig. 6, the imaging and ROI setting occur prior to any measurement of elasticity data of either the first or second method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with the display image control unit 66 of Tanigawa in order to obtain complementary data from different elastography imaging data at the same ROI in a biological tissue (Radiology Key).
Further, the modification of Chang does not teach the claim element wherein the third processor forms a display image including the first display image and the second display image, forms a first marker corresponding to the first region of interest in the first display image, and forms a second marker corresponding to the second region of interest in the second display image, in the elasticity measurement according to the first method (bolded text not taught), not precluding according to the second method, since “two elastography ultrasound units were installed in the same room” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348) having separate display units.
Lee discloses an analogous ultrasound image processing method and apparatus to the instant application for generating an elasticity image based on strain and shear modulus calculations. Lee specifically teaches in paragraph [0080] that “the display unit 230 may display the shear modulus image and the strain image simultaneously on a screen.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the display set-up of Chang with the simultaneous display of two different elasticity modalities of Lee since “there is a trend for systems to offer both strain elastography (SE) and shear wave elastography (SWE) for breast elastography evaluation” (Radiology Key). Further, “the advantages and disadvantages of the two complimentary techniques” makes side-by-side comparison on a display useful in increasing “the accuracy of elastography in characterization of breast lesions” (Radiology Key). 
 Neither Chang, nor its modification with Zhao, Tanigawa, or Lee teaches a fourth processor, different from the first processor, the second processor, and the third processor, configured to calculate a first score value and a second score value, and obtain, based on the first score value, the second score value, and blood data derived from detected components in a blood sample of a living body, a diagnostic result of a tissue in the living body and wherein the first score value is a factor related to a first health condition of the tissue of the living body and the second score value is a factor related to a second health condition of the tissue of the living body, wherein the first score value is a fibrosis score value and the second score value is an inflammation score value, and wherein the first score value and the second score value are determined using an age value, abdominal circumference value, and body mass index value of the living body, a mean value and interquartile range value from the elasticity measurement according to the second method, a mean value and standard deviation value from the elasticity measurement according to the first method, and an ALT value, AST value, and yGTP value of the blood data. First, Wang is relied on as it teaches an analogous fibrosis detection apparatus and system to the instant application that inputs age, serum biochemical variables, and transient elastography imaging data into a classifier to output information related to hepatic fibrosis staging. Specifically, Wang teaches a “classifier used to perform hepatic fibrosis staging or inflammation diagnosis according to the age and serum biochemical variables received by the said input device; and an output device used to output the said hepatic fibrosis staging or inflammation diagnosis results of the said classifier” ([0006]). Further, in the embodiment of Fig. 3, “hepatic fibrosis detection system in this embodiment comprises an input device 31, a classifier 32, an output device 33 and a transient elastography imaging apparatus 34...Transient elastography imaging apparatus 34 can be used to obtain transient elastography imaging data of the liver tissue; the classifier 33 receives transient elastography imaging data of the liver tissue from the transient elastography imaging apparatus 34, and performs hepatic fibrosis staging based on age, serum biochemical variables and transient elastography imaging data of the liver tissue. Transient elastography imaging apparatus 34, FibroScan for instance, can be used to obtain FibroScan stiffness value of the liver tissue” ([0045]). Since the Applicant’s description does not provide a distinction between the parameters for detecting fibrosis relative to inflammation, the interpretation follows that the embodiment provides information related to both fibrosis and inflammation based on parameters included in the input device 31. Alternatively, one of ordinary skill in the art would appreciate the duplication of the embodiments of Fig. 3 of Wang where each set-up is dedicated to one of fibrosis and inflammation (including the same parameter inputs) in the absence of showing any criticality or unexpected results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of strain and shear wave elastography of Chang by incorporating the input and classifiers of Wang since combining elastography data with bio-chemical and other physiological information provides “a hepatic fibrosis detection apparatus and system with improved detection accuracy, sensitivity, and specificity” ([0005]) than relying on any one of the input types alone. 
While Wang further clarifies that the input device 31 receives “age and serum bio-chemical variables, where the serum biochemical variables at least comprise blood platelet, hyaluronic acid (HA), serum direct bilirubin (DBIL), prothrombin time (PT), serum glutamic pyruvic transaminase (ALT; GPT) and serum glutamic oxaloacetic transaminase (AST; GOT)” ([0006]), it does not include a mean value and interquartile range value from the elasticity measurement according to the second method, a mean value and standard deviation value from the elasticity measurement according to the first method, and yGTP value of the blood data. It is noted that Chang further discloses “[f]or statistical analysis, we examined the mean elasticity  values  on  shear-wave  elastography  and  elasticity  scores  on  strain  elastography  of  all  benign  and  malignant  lesions” (Statistical Analysis, pg. W349), whereby resulting data in Table 1 conveys the means and standard deviation values. Further, the interquartile range, and its calculation, is well-known in the field of statistics, and thus one of ordinary skill would have found it obvious to obtain as one of a finite number of statistical parameters.
Cales is relied on instead as it teaches an analogous method for non-invasive disease diagnostic to the instant application using elastogtraphy, biological, and clinical variables. Cales, which discloses a “non-invasive prognostic method for assessing the risk of death and/or liver-related event in a subject” ([0011]) specifically teaches that “[i]n one embodiment, CombiMeter™ or Elasto-FibroMeter™ results in a score based on the mathematical combination of physical data from liver or spleen elastometry such as dispersion index from Fibroscan™ such as IQR or IQR/median or median, preferably of Fibroscan™ median with at least 3, preferably at least 4, 5, 6, 7 or more and more preferably of 7 or 8 or 9 biomarkers and/or clinical data selected from the list comprising glycemia, total cholesterol, HDL cholesterol (HDL), LDL cholesterol (LDL), AST (aspartate aminotransferase), ALT (alanine aminotransferase), AST/ALT, AST.ALT, ferritin, platelets (PLT), AST/PLT, prothrombin time (PT) or prothrombin index (PI), hyaluronic acid (HA or hyaluronate), haemoglobin, triglycerides, alpha-2 macroglobulin (A2M), gamma-glutamyl transpeptidase (GGT), urea, bilirubin, apolipoprotein A1 (ApoA1), type III procollagen N-terminal propeptide (P3NP), gamma-globulins (GBL), sodium (Na), albumin (ALB), ferritine (Fer), glucose (Glu), alkaline phosphatases (ALP), YKL-40 (human cartilage glycoprotein 39), tissue inhibitor of matrix metalloproteinase 1 (TIMP-1), TGF, cytokeratine 18 and matrix metalloproteinase 2 (MMP-2) to 9 (MMP-9), haptoglobin, diabetes, weight, body mass index, age, sex, hip perimeter, abdominal perimeter or height and ratios and mathematical combinations thereof” ([0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of strain and shear wave elastography of Chang by incorporating the various inputs of Cales in order to provide a more accurate results indicative of a “liver-related event in a subject” ([0011]) compared to a diagnostic with fewer inputs.  
Finally, to address the distinction of the first, second, and third processors taught as above by the description of Chang and its modifications, one of ordinary skill would find it obvious to make separable the system components that correspond to the first, second, and third processors, as their integration or separation represents a design choice that produces the same outcome in the absence of showing any criticality or unexpected results. 
 
Regarding claim 5, Chang further teaches wherein the first processor performs strain elastography measurement based on displacement distribution of the tissue in the living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method. Chang teaches on page W348 that “after B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient,” to meet the claim limitation that strain elastography is the first method and shear-wave elastography is the second method. Further, Chang describes strain elastography wherein “stress is applied by repeated manual compression of the transducer, and the amount of lesion deformation relative to the surrounding normal tissue is measured” in the second paragraph of the Introduction (pg. W347). This description is analogous to the claim language of the strain elastography measurement based on displacement of a tissue, since deformation – as it relates to strain – inherently includes the relative displacement of the compressed object. Further, Chang defines shear wave elastography as the “measurement of the propagation speed of shear waves within the tissue” (second paragraph of Introduction, pg. W347). 

With respect to claim 8, Chang teaches the ultrasonic diagnostic device according to claim 5, but does not teach wherein the fourth processor obtains the diagnostic result of the tissue in the living body based on a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement (bolded text not taught). Obtaining the measurement results by strain elastography and shear wave elastography measurement is disclosed in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other ([0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).

Regarding claim 15, the modification of Chang teaches the ultrasonic diagnostic device according to claim 1, wherein the fourth process is further configured to reject the measurement value satisfying the rejection condition from a measurement set containing a plurality of measurement values as conveyed by paragraph [0053] of Zhao above for claim 1, whereby the duplication of the step to obtain a multiple measurement to make-up a set would have been obvious to one of ordinary skill in the art absent any details showing criticality or unexpected results. 

Claims 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Zhao, Tanigawa, Lee, Wang, and Cales as applied to parent claim 1, and further in view of Tabaru et al. (US 2013/0317361).
Regarding claim 2, the modification of Chang teaches the ultrasound diagnostic device according to claim 1, but does not teach that the third processor forms a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method. 
Tabaru discloses an analogous ultrasound diagnostic apparatus and method with which elastic modulus can be measured based on computing strain and shear wave information. Tabaru specifically teaches a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method in paragraphs [0012]: “The method includes the steps of computing strain information in a first region by radiating a first displacement detection beam and receiving the echo signal from the test body, displaying a strain image based on the computed strain information on the display unit, displacing a tissue of the test body by radiating a focused beam in the test body; radiating the second displacement detection beam and receiving the echo signal from the test body to detect a shear wave displacement generated by the focused beam, computing an elastic modulus in the second region included in the first region based on the shear wave displacement, and the computed elastic modulus is displayed on the display unit.” Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing and measuring strain elastography on a first marker – that may represent the entire first region of interest – in the first image is completed, the second method is necessarily started in order to display a second image based on a second marker – or second region of interest – dependent on the first region of interest, wherein the first region of interest is also displayed on the second image. In addition to the description in [0012], Fig. 2 and [0058] also disclose Region 1 (ROI_s) from the first region of the strain information wherein “at the end of computing the strain, the measurement position selecting unit 40 determines the position optimal for measuring the elastic modulus…designated as ROI_e or a second region (Region 2)” that “is small enough to be included in the region ROI_s or the first region (Region 1) where the strain is displayed.” Since the “computing of an elastic modulus in the second region included in the first region” is “based on the shear wave displacement” ([0012]), the ‘measurement position selecting unit 40’ determining the position optimal for measuring the elastic modulus (ROI_e) in [0058] teaches the display image forming unit forming a first reference marker together with a second marker in the second display according to the first method, not precluding the second method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with the teaching of Tabaru in order to provide an ultrasonic diagnostic apparatus “with high accuracy and a method of hybrid type for displaying a combined image of the strain image generated based on the strain information and the elastic modulus derived from the shear wave generation” (Tabaru [0013]).  

With respect to claim 6, Chang teaches that the first processor performs strain elastography measurement based on displacement distribution of the tissue in the living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method as above for claim 5 on pages W347-W348. 

With regard to claim 9, the modification of Chang teaches the ultrasonic device according to claim 6 and a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement as above for claim 8 in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. However, Chang alone does not teach that the fourth processor obtains the diagnostic result of the tissue in the living body based on the strain and shear wave elastography measurement (bolded text not taught). 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate data from strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).

Claims 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Zhao, Tanigawa, Lee, Wang, and Cales as applied to parent claim 1, and further in view of Henni et al. (US 2013/0174666).
With regard to claim 16, the modification of Chang teaches the ultrasonic diagnostic device according to claim 15, but does not explicitly teach wherein the fourth processor is further configured to calculate a percentage of the plurality of measurement values that have not been rejected, and compare the percentage to a threshold value to determine a reliability of the measurement set. However, as conveyed for claim 15 above, in the plurality of measurements obtained, the processor necessarily has the information on the number of measurements that both meet and do not meet a rejection condition relative to the total number of measurements obtained. 
Henni is relied on instead as it discloses a system for measuring the viscoelastic properties of samples using shear wave induced resonance, which shares a technical field with the instant application. Specifically, Henni teaches a quality control process evaluating the viscoelasticities of a plurality of manufactured samples, which are subsequently “statistically processed to evaluate the ratio or percentage of failed products or materials. If the failure ratio is higher than a fixed value (quality criteria fixed by the user), then the production batch is rejected, otherwise the production batch meets the industrial quality criteria and is qualified to be processed or commercialized” ([0116]). This processing approach obtains multiple measurements of viscoelastic properties from propagated shear waves in the samples, and results in the detection of the number of failed (i.e., rejected) measurements in the samples of a batch to evaluate whether the entire batch should be kept or discarded based on some threshold value. This processing may be applied to the measurements of the modification of Zhao as conveyed above for claim 15 such that each measurement of the samples in a batch correspond to the measurements in a set of shear wave parameter applied to a tissue. Thus, this processing of Henni for quality control of a batch of samples is applicable to determining a percentage of rejected and accepted measurements in a set to determine the quality of the imaging parameters of the set. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of Zhao in the modification of Chang with the ratio/percentage evaluation of rejected measurements of Henni in order to conduct quality control of the measurement parameters obtained for a measurement set. 

Regarding claim 17, the modification of Chang further teaches the ultrasonic diagnostic device according to claim 16, wherein the plurality of measurement values is a plurality of shear wave propagation velocities via paragraph [0053] of Zhao as previously conveyed for claim 1. 

With regard to claim 18, the modification of Chang teaches the ultrasonic diagnostic device according to claim 16, wherein the rejection condition is based on at least one of a magnitude of the measured value or a tissue status of the tissue of the living body by Zhao: “the shear wave speed of human liver (from normal to cirrhosis) should be in the range of 1-5 m/s. In this case, the lower and upper limit of shear wave speed can be set to 0.5 and 5 m/s” ([0054]). Thus, the frequency limits of Zhao may be based on the tissue status of the tissue  (i.e., liver condition from normal to cirrhosis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with shear wave speed limits of Zhao in order “to suppress interfering waves with propagation speed out of this range so that the final shear wave speed estimation is more reliable” (Zhao, [0054]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793